Citation Nr: 1613335	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  14-07 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse




ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Air Force from September 1963 to September 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Wichita, Kansas, Regional Office (RO) which denied service connection for Parkinson's disease.  In July 2013, the RO denied service connection for ischemic heart disease.  In October 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.

The issue of entitlement to service connection for anxiety has been raised by the record in a January 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the issue of entitlement to service connection for prostate cancer has been raised by the record in a February 2016 fully developed claim application, but has also not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that service connection for Parkinson's disease and ischemic heart disease is warranted because he was exposed to chemicals, metals, pesticides, and herbicides while stationed at McConnell AFB, Kansas.

The Veteran has submitted documentation of the presence of certain compounds at McConnell AFB, as well as documentation suggesting they cause diseases, including Parkinson's and heart disease.  He has not been afforded a VA examination.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to obtain an opinion as to the nature and etiology of his Parkinson's disease and its relationship to his period of active service.  All tests and studies should be accomplished and the findings reported in detail.

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's Parkinson's disease had its onset during active service; is etiologically-related to his claimed in-service exposure to chemicals, metal, herbicides, or pesticides while stationed at McConnell AFB; or otherwise originated during active service.

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

2.  Schedule the Veteran for a VA cardiology examination to obtain an opinion as to the nature and etiology of his current heart disability and its relationship to his period of active service.  All tests and studies should be accomplished and the findings reported in detail.

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's heart disease had its onset during active service; is etiologically-related to his claimed in-service exposure to chemicals, metal, herbicides, or pesticides while stationed at McConnell AFB; or otherwise originated during active service.

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

3.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

4.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





